Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 August 2020 has been entered. 
Status of the Claims/Amendments
This office action correspondence is in response to Applicant’s amendments filed 13 August 2020.
Claims 1-7, 10, 12-17, 19-24, and 26-27 are pending. Claims 8, 9, 11, 18, and 25 are cancelled. Claims 1 and 17 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 17, limitation “wherein the apex has a greater thickness than an outer edge of the upper electrode” is unclear how the “apex” has a thickness since “apex” as defined in 
For the purpose of examination, “wherein the apex has a greater thickness than an outer edge of the upper electrode” shall be interpreted as “wherein the second portion corresponding to the apex has a greater thickness than an outer edge of the upper electrode” in light of Fig. 6A and 6B.
In light of the above, depending claims 19-24, 26, 27 are also rejected under U.S.C. 112(b) at least due to dependency on rejected claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19-20, 26, 27 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yuan et al. (WO 2009/154889 A2 hereinafter “Yuan”).
Regarding claim 17, Yuan teaches an upper electrode (comprising showerhead 124 and skirt 130, Fig. 1A and 1B, paragraph [0021]-[0024]) for use in a substrate processing system (comprising processing apparatus 100, Fig. 1A and 1B, paragraph [0019]), the upper electrode comprising:
a first portion (comprising an outer portion of 130 and a portion of 124, see annotated Fig. 1A below) having a first surface region, wherein the first surface region (comprising angled outer portion of 130 and a planar surface portion of 124, Fig. 1A) is concave(as understood from annotated Fig. 1A below, the surface of angle outer portion of 130 and a planar surface portion of 124 connected to the angled outer portion of 130 together form a concave surface); and 
a second portion (comprising center portion of 130, Fig. 1A see annotated Fig. 1A below) that extends beyond the first surface region(wherein “extends beyond the first surface region” is interpreted broadly to mean that the second portion extends farther than the first portion into an area such as the center of the upper electrode)  and is symmetrically located with respect to a center of the upper electrode (comprising 124 and 130, Fig. 1A-1B), the second portion having an apex (comprising the center portion of 130 which extends out the furthest toward the substrate 106, see annotated Fig. 1A below) and an outer periphery (comprising a center portion of 130 which ends at a flat portion of 124, see annotated Fig. 1A below), wherein the second portion is tapered (as understood from Fig. 1A) in a curvilinear fashion from the apex toward the outer periphery,
and wherein the apex has a greater thickness than an outer edge of the upper electrode(see annotated Fig. 1A of Yuan below).

    PNG
    media_image1.png
    854
    1349
    media_image1.png
    Greyscale

Regarding claim 19, Yuan further teaches wherein the second portion (comprising rounded central portion of 30, Fig. 1A) is convex.
Regarding claim 20, Yuan further teaches wherein the apex (of the second portion comprising rounded central portion 130, Fig. 1A-1B) is aligned with the center of the upper electrode (comprising 124 and 130, Fig. 1A-1B).
Regarding claim 26, Yuan further teaches wherein the first and second portions are substrate-facing (as understood from annotated Fig. 1A above, substrate is 106 and the first and second portions of the upper electrode (comprising 124 and 130, Fig .1A) face substrate 106).
Regarding claim 27, Yuan further teaches wherein at least one of the first and second portions further comprises a plurality of holes (comprising gas passages 126, Fig. 1A and 1B, paragraph [0022]) configured to allow process gases to flow from a gas distribution device (comprising gas tube 120 and gas source 114, Fig. 1A, paragraph [0020]) through the upper electrode (comprising 124 and 130, Fig. 1A and 1B). Note: “to allow process gases to flow from a gas distribution device” is considered an intended use limitation. Further, “a gas distribution device” is not considered a part of the claimed invention since the claims are drawn to an upper electrode and not a plasma/substrate processing apparatus. Claim 27 limitation “a plurality of holes configured to allow process gases to flow from a gas distribution device through the upper electrode” is interpreted as a plurality of holes formed in at least one of the first and second portions capable of allowing gas through the upper electrode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 13- 16; 17, 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al. (US 2003/0089314 A1 hereinafter “Matsuki”) in view of Matsumoto et al (US 2007/0227666 A1 hereinafter “Matsumoto”) and Fischer (US 2014/0299273 A1).
Regarding claim 1, Matsuki teaches an upper electrode (comprising showerhead 20a, Fig. 3a, abstract, paragraph [0052], [0058]) for use in a substrate processing system (plasma CVD film-forming device, Fig. 2, paragraph [0049]), the upper electrode comprising:
a lower surface, wherein the lower surface includes an outer portion (see annotated Fig. 3a below, outer portion is indicated by the dashed double arrow), an inner portion (comprising 24a, Fig. 3a, paragraph [0058]), and an edge portion (Fig. 3a) and is plasma-facing (as can be understood from Fig. 2, paragraph [0010], [0014]),
wherein the outer portion (i) includes a first surface region (i.e. a surface which extends from an inner end of the edge portion to the beginning of the inner portion, see annotated Fig. 3a of Matsuki below) that is concave and (ii) has a first thickness (see annotated Fig. 3a of Matsuki below, a first thickness is shown as the thickness of the region of the outer portion which is closer to the inner portion than the edge portion), and 
wherein the inner portion (comprising 24a, Fig. 3a, paragraph [0058]) includes a second surface region and has a second thickness greater than the first thickness (as understood from annotated Fig. 3a below), wherein the upper electrode (20a, Fig. 3a) decreases in a curvilinear fashion from the second thickness in the inner portion to the first thickness in the outer portion and increases from the first thickness in the outer portion to a third thickness in the edge portion (as can be understood from Fig. 3a).
See annotated Fig. 3a of Matsuki below.

    PNG
    media_image2.png
    607
    1277
    media_image2.png
    Greyscale

Matsuki does not explicitly teach wherein the third thickness is greater than the first thickness and less than the second thickness.
However, Matsumoto teaches an upper electrode (34, Fig. 1, 2, 5, 12; paragraph [0037]) for use in a substrate processing system (abstract) wherein a thickness (i.e. “second thickness”) of a protrusion (comprising 37, Fig. 1, 2, 5, 12) is greater than an edge portion (i.e. “third thickness”). Matsumoto further teaches selecting/adjusting the thickness/height A (Fig. 5) to adjust plasma density (paragraph [0055]-[0056], [0067]).
Further, Fischer teaches an upper electrode (comprising multi-segment electrode 302, Fig. 3, paragraph [0036]). Fischer additionally teaches adjusting the surface profile of the upper electrode by adjusting the convexity, concavity, co-planarity of different segments of the upper electrode and wherein the adjustment of this surface profile includes adjusting the thickness of the electrode segment (paragraph [0045]) in order to enable tuning localized process rates (paragraph [0029],[0033],[0043][0045]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of different regions/segments of the upper electrode in view of teachings of Matsumoto and Fischer in the apparatus of Matsuki to enable locally tuning plasma processing rates across a substrate (Fischer: paragraph [0043],[0045]).
Regarding claim 2, Matsuki in view of Matsumoto and Fischer teaches all of the limitations of claim 1 as applied above and Matsuki further teaches wherein the second thickness corresponds to a height of the inner portion (comprising 24a, Fig. 3a) at a center of the upper electrode (20a, Fig. 3a) (paragraph [0058]).
Regarding claim 3, Matsuki in view of Matsumoto and Fischer teaches all of the limitations of claim 1 as applied above and Matsuki further teaches wherein the outer portion has a first radius (with respect to the center of the upper electrode, see annotated Fig. 3a of Matsuki below), the inner portion (comprising 24a, Fig. 3a) has a second radius and the first radius is greater than the second radius (i.e. radius of the outer portion of the upper electrode is necessarily larger than a radius of an inner portion of the upper electrode). See annotated Fig. 3a above and also paragraph [0022],[0052]-[0058] of Matsuki.

    PNG
    media_image3.png
    570
    987
    media_image3.png
    Greyscale

Regarding claim 4, Matsuki in view of Matsumoto and Fischer teaches all of the limitations of claim 1 and 3 as applied above including a second radius of the upper electrode (see annotated Fig. 3a of Matsuki above). Regarding limitation “wherein the second radius corresponds to a third radius of an electric field generated below the upper electrode during 
Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Regarding claim 5, Matsuki in view of Matsumoto and Fischer teach all of the limitations of claim 1 and 4 as applied above including a second radius of the upper electrode (see annotated Fig. 3a of Matsuki above with respect to claim 3). 
Matsuki in view of Matsumoto and Fischer teaches all of the limitations of claim 1 as applied above does not explicitly teach wherein the second radius is greater than or equal to the third radius (of the electric field generated below the upper electrode during operation of the substrate processing system).
However, Matsuki further teaches that the electric field distribution is affected by the shape of the electrode (paragraph [0050]) and that the shape can be adjusted/selected to achieve a uniform distribution of electric field depending on specifications of the electrode/showerhead, the RF power, and other film-forming conditions (paragraph [0050],[0059]).
Additionally, Matsumoto teaches an upper electrode (34, Fig. 1, 2, 5, 12; paragraph [0037]) for use in a substrate processing system (abstract) wherein the second radius (half of 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size/radius of a protrusion in an upper electrode with respect to an electric field generated in the substrate processing apparatus in view of teachings of Matsuki and Matsumoto in the apparatus of Matsuki in view of Matsumoto and Fischer to enable uniform/optimized electric field distribution for uniform plasma processing.
Regarding claim 6, Matsuki in view of Matsumoto and Fischer teaches all of the limitations of claim 1 as applied above and Matsuki further teaches wherein the second surface region of the inner portion (comprising 24a, Fig. 3a) is sloped such that the inner portion tapers from the second thickness to the first thickness (as can be understood from Fig. 3a, see also paragraph [0052]-[0058]).
Regarding claim 7, Matsuki in view of Matsumoto and Fischer teaches all of the limitations of claim 1 and 6 as applied above and Matsuki further teaches the inner portion (comprising 24a, Fig. 3a) has a slope and additionally teaches that an electric field is generated below the upper electrode during operation of the substrate processing system (paragraph [0011],[0014],[0050]). Thus meeting claim 7 limitation “a slope of the inner operation corresponds to an electric field generated below the upper electrode during operation of the substrate processing system.”
Regarding claim 10, Matsuki in view of Matsumoto and Fischer teaches all of the limitations of claim 1 as applied above Matsuki further teaches wherein the second surface region (of the inner portion) (comprising 24a, Fig. 3a) is convex.
Regarding claim 13, Matsuki in view of Matsumoto and Fischer teaches all of the limitations of claim 1 as applied above and Matsuki further teaches wherein the lower surface further comprises a plurality of holes (Fig. 3a) configured to allow process gases to flow from a 
Regarding claim 14 and 15, Matsuki in view of Matsumoto and Fischer teaches all of the limitations of claim 1 as applied above and Matsuki further teaches a gas distribution device (i.e. shower head) comprising the upper electrode of claim 1 (Fig. 3a, abstract, claim 14 and 17).
Regarding claim 16, Matsuki in view of Matsumoto and Fischer teaches all of the limitations of claim 1 as applied above and Matsuki further teaches a processing system (plasma CVD film forming device, Fig. 2) comprising the gas distribution device (comprising upper electrode 20a, Fig. 3a) of claim 14.
Regarding claim 17, Matsuki teaches an upper electrode (20a, Fig. 3a; paragraph [0050], [0058]) for use in a substrate processing system (plasma CVD film forming device, Fig. 2, abstract), the upper electrode comprising:
A first portion(see annotated Fig. 3a of Matsuki below) having a first surface region, wherein the first surface region is concave; and
A second portion (comprising 24a, Fig. 3a) that extends beyond the first surface region (wherein “extends beyond the first surface region” is interpreted broadly to mean that the second portion extends farther than the first portion into an area such as the center of the upper electrode) and is symmetrically located with respect to the center of the upper electrode (20a, Fig. 3a) having an apex and an outer periphery, wherein the second portion is tapered in a curvilinear fashion from the apex toward the outer periphery (as can been understood from Fig. 3a);
see annotated Fig. 3a of Matsuki below

    PNG
    media_image4.png
    623
    1193
    media_image4.png
    Greyscale

Matsuki does not explicitly teach wherein the apex has a greater thickness than an outer edge of the upper electrode.
However, Matsumoto teaches an upper electrode (34, Fig. 1, 2, 5, 12; paragraph [0037]) for use in a substrate processing system (abstract) wherein a thickness (i.e. “second thickness”) of a protrusion (comprising 37, Fig. 1, 2, 5, 12) is greater than an edge portion (i.e. “third thickness”). Matsumoto further teaches selecting/adjusting the thickness/height A (Fig. 5) to adjust plasma density (paragraph [0055]-[0056], [0067]).
Further, Fischer teaches an upper electrode (comprising multi-segment electrode 302, Fig. 3, paragraph [0036]). Fischer additionally teaches adjusting the surface profile of the upper electrode by adjusting the convexity, concavity, co-planarity of different segments of the upper electrode and wherein the adjustment of this surface profile includes adjusting the thickness of the electrode segment (paragraph [0045]) in order to enable tuning localized process rates (paragraph [0029],[0033],[0043][0045]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of different regions/segments of the upper electrode 
Regarding claim 19, Matsuki in view of Matsumoto and Fischer as applied above teaches all of the limitations of claim 17 and Matsuki further teaches wherein the second portion (comprising 24a, Fig. 3a) is convex.
Regarding claim 20, Matsuki in view of Matsumoto and Fischer as applied above teaches all of the limitations of claim 17 and Matsuki further teaches wherein the apex (see annotated Fig. 3a above) is aligned with the center of the upper electrode (20a, Fig. 3a).
Regarding claim 21, Matsuki in view of Matsumoto and Fischer as applied above teaches all of the limitations of claim 17 and 20 and Matsuki further teaches wherein the first (i.e. outer) portion has a first radius (with respect to the center of the upper electrode), the second portion (i.e. inner)  portion (comprising 24a, Fig. 3a) has a second radius and the first radius is greater than the second radius (i.e. radius of the first/outer portion of the upper electrode is necessarily larger than a radius of a second/inner portion of the upper electrode). See annotated Fig. 3a above and also paragraph [0022],[0052]-[0058] of Matsuki. See annotated Fig. 3a below.

    PNG
    media_image5.png
    764
    1183
    media_image5.png
    Greyscale

Regarding claim 22, Matsuki in view of Matsumoto and Fischer as applied above teaches all of the limitations of claim 17 and 20, including a second radius (see annotated Fig. 3a above). Regarding limitation “corresponds to a third radius of an electric field generated below the upper electrode during operation of the substrate processing system” is a functional limitation depending on the operating conditions of the substrate processing system. Since Matsuki in view of Matsumoto and Fischer as applied above teaches all the structural limitations of the claim including a second portion of the upper electrode having a second radius (as understood from Fig. 3a of Matsuki) and additionally Matsuki teaches that the electric field distribution is affected by the shape of the electrode (paragraph [0050]), the apparatus of the same is considered capable of the functional limitation. 
Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches 
Regarding claim 23, Matsuki in view of Matsumoto and Fischer teaches all of the limitations of claim 1 and 22 above including a second radius of the upper electrode (see annotated Matsuki Fig. 3a above with respect to claim 21). 
Matsuki in view of Matsumoto and Fischer as applied above does not explicitly teach wherein the second radius is greater than or equal to the third radius (of the electric field generated below the upper electrode during operation of the substrate processing system).
However, Matsuki further teaches that the electric field distribution is affected by the shape of the electrode (paragraph [0050]) and that the shape can be adjusted/selected to achieve a uniform distribution of electric field depending on specifications of the electrode/showerhead, the RF power, and other film-forming conditions (paragraph [0050],[0059]).
Additionally, Matsumoto teaches an upper electrode (34, Fig. 1, 2, 5, 12; paragraph [0037]) for use in a substrate processing system (abstract) wherein the second radius (half of diameter B, Fig. 5) of the upper electrode is equal to the third radius of the electric field (as can be understood from Fig. 5).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size/radius of a protrusion in an upper electrode with respect to an electric field generated in the substrate processing apparatus in view of teachings of Matsuki and Matsumoto in the apparatus of Matsuki to enable uniform/optimized electric field distribution for uniform plasma processing.
Regarding claim 24, Matsuki in view of Matsumoto and Fischer as applied above teaches all of the limitations of claim 17 and Matsuki further teaches the second portion (comprising 24a, Fig. 3a) has a slope and additionally teaches that an electric field is generated below the upper electrode during operation of the substrate processing system (paragraph claim 24 limitation “a slope of the second operation corresponds to an electric field generated below the upper electrode during operation of the substrate processing system.”
Regarding claim 26, Matsuki in view of Matsumoto and Fischer as applied above teaches all of the limitations of claim 17 and Matsuki further teaches wherein the first and second portions (of upper electrode 20a, Fig. 3a) are substrate-facing (substrate 9, Fig. 2).
Regarding claim 27, Matsuki in view of Matsumoto and Fischer as applied above teaches all of the limitations of claim 17 and Matsuki further teaches wherein at least one of the first and second portions further comprises a plurality of holes (Fig. 3a) configured to allow process gases to flow from a gas distribution device (comprising gas supply tank 6, line 10, mass flow controller 8, Fig. 2, paragraph [0006]) through the upper electrode (20a, Fig. 3a) (Fig. 2 shows the overall apparatus, paragraph [0006],[0010], [0084]). Note: “to allow process gases to flow from a gas distribution device” is considered an intended use limitation. Further, “a gas distribution device” is not considered a part of the claimed invention since the claims are drawn to an upper electrode and not a plasma/substrate processing apparatus. Claim 27 limitation “a plurality of holes configured to allow process gases to flow from a gas distribution device through the upper electrode” is interpreted as a plurality of holes formed in at least one of the first and second portions capable of allowing gas through the upper electrode.
Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Matsuki et al. (2003/0089314 A1 hereinafter “Matsuki”) in view of Matsumoto et al (US 2007/0227666 A1 hereinafter “Matsumoto”) and Fischer (US 2014/0299273 A1) as applied above in claims 1-7, 10, 13- 16; 17, 19-27 and further in view of Yamazaki (US 2011/0053357 A1).
Regarding claim 12, Matsuki in view of Matsumoto and Fischer teaches all of the limitations of claim 1
However, Yamazaki teaches an upper electrode (electrode 101, Fig. 2 to 6B, 8A to 9B; paragraph [0024]-[0027], abstract) having vertices and corners (comprising edges and corners of projected 141 portions and depressed portions 143, Fig. 2, 4B, 5A, 5B, 6B, 8B; paragraph [0065]-[0067]). Additionally, Yamazaki teaches rounding the edges and corners of the upper electrode to reduce overconcentration of electric field to reduce local arc discharge and particle generation (paragraph [0065]-[0067]). Yamazaki further teaches a curvature radius of 10 mm for the vertices/edge and corner (paragraph [0073]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to round the vertices and corners of the upper electrode by a radius of 10 mm in view of teachings of Yamazaki in the apparatus of Matsuki in view of Matsumoto and Fischer to enable reducing overconcentration of electric field to reduce local arc discharge and particle generation (Yamazaki: paragraph [0065]-[0067]).  Further, it would be obvious to optimize the radius of curvature of vertices and corners of the upper electrode to enable optimizing reduction of overconcentration of electric field to reduce local arc discharge and particle generation (Yamazaki: paragraph [0065]-[0067]).  
Additionally, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP 2144.05).
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
Response to Arguments
Applicant’s arguments dated 13 August 2020
Applicant argues (remarks page 7-8) regarding claim 1 rejection under U.S.C. 102(a)(1) that Matsuki fails to disclose wherein the third thickness is greater than the first thickness and less than the second thickness, as currently recited in amended claim 1.
Examiner responds regarding claim 1 that the rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected under U.S.C. 103 as being unpatentable over Matsuki in view of Matsumoto and Fischer, wherein Matsumoto teaches selection/adjustment of the thickness of the inner portion to adjust a plasma density and Fischer teaches that thickness of different segments of an upper electrode can be adjusted/selected to locally tune the process rate of a substrate, as discussed in detail in claims rejections above. It would be obvious to optimize the thickness of different regions of an upper electrode in view of teachings of Matsumoto and Fischer to enable locally tuning plasma processing rates across a substrate. Additionally, in the current rejections independent claim 17 is rejected under U.S.C. 102(a)(1) as being anticipated by Yuan and also rejected under U.S.C. 102 as being unpatentable over Matsuki in view of Matsumoto and Fischer as discussed in detail above.
Applicant argues (remarks page 9-10) regarding claim 1 that Yuan does not disclose that a thickness of the inner portion of the electrode is great then the thickness of the edge portion of the electrode.
Examiner responds that Yuan is not cited to teach the limitations of claim 1 and therefore arguments directed toward Yuan and Yuan are moot. Yuan is cited to teach the limitations of claim 17, which is discussed in detail in claims rejections above. See specifically annotated Fig. 1A of Yuan on page 3 of the current Office Action.
Applicant argues (remarks page 11) regarding claim 1 that Himori is directed to changing thickness of the electrode to change a resistance which is an actual thickness of the electrode plate itself and does not actually cause different portions of the electrode to extend different 
Examiner responds that Himori is not cited in the current rejections and therefore applicant’s arguments are moot.
In light of the above, independent claims 1 and 17 are rejected.
Additionally, dependent claims 2-7, 10, 12-16, 19-24, 26 and 27 are also rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716
                                                                                                                                                                                                         /RAKESH K DHINGRA/Primary Examiner, Art Unit 1716